Citation Nr: 0801985	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  The veteran died in mid-1997.  
The appellant is the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death and eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

The Board remanded the case in September 1998 and July 1999.  
In June 2000 the Board denied service connection for the 
cause of the veteran's death and Chapter 35 eligibility.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2001 
Joint Motion, the parties (appellant and VA Secretary) asked 
the Court to vacate the Board decision and remand the case.  
In a September 2001 Order, the Court granted the motion. The 
case was subsequently returned to the Board.  In January 
2002, the appellant submitted additional evidence to the 
Board.  The Board subsequently undertook additional 
evidentiary development.  The appellant was notified that 
additional evidence that had been obtained, and she submitted 
additional written argument to the Board in February 2003.  A 
March 2003 decision of the Board was later vacated, to allow 
the appellant to submit additional evidence.  This case was 
again remanded by the Board in August 2003, April 2004 and 
September 2004 for additional development.

This matter was returned to the Board in July 2005, wherein 
the issues on appeal were denied.   In an August 2007 Order, 
the Court vacated the Boards July 2005 decision and remand 
the case back to the Board.

As the Board noted in the July 2005 decision, the appellant's 
appeal has been advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in mid-1997.  His Certificate of Death shows 
that the immediate cause of death was acute myocardial 
infarction, due to, or as a consequence of, coronary artery 
disease.  Other significant conditions contributing to death 
were coronary artery bypass graft and a urinary tract 
infection.  An autopsy was not performed.  At the time of his 
death, service connection was in effect for a right knee 
disorder, evaluated as 20 percent disabling, and hiatal 
hernia, evaluated as 10 percent disabling.

The appellant contends that the veteran's death was the 
result of medications that he took to treat his service-
connected hiatal hernia.  It is asserted that he was allergic 
to nitroglycerin, which, she says, caused his coronary artery 
disease.  She has also asserted that medications for his 
service-connected conditions may have contributed to his 
death.  

During a January 1999 videoconference hearing before a 
Veterans Law Judge, she testified that the veteran was 
prescribed nitroglycerin for his hiatal hernia, prior to the 
onset of any heart condition.  She stated that she requested 
an autopsy but one was not performed.  She has also asserted 
that medication the veteran took for chronic urinary tract 
infections, which she believes were related to service, or 
septicemia incurred as a result of chronic urinary tract 
infections, contributed materially to the veteran's death.

A February 2000 VA medical opinion shows that a VA physician 
reviewed the veteran's claims file and noted that the veteran 
had a history of coronary artery disease and coronary artery 
bypass graft in 1989.  An electrocardiogram (EKG) in the 
record had suggested that there was an old inferior 
myocardial infarction.  It was noted that there was nothing 
to suggest that the veteran was taking nitroglycerin at the 
time of the admission to the hospital, and that he doubted 
that this medication was the cause of the veteran's old 
inferior myocardial infarction, despite having an allergy and 
being prescribed such medication for a hiatal hernia.  The 
examiner concluded that there was nothing in the record to 
suggest that the myocardial infarction was due to any adverse 
reaction to medications.

A January 2003 VA medical opinion shows that a VA physician 
reviewed the veteran's claims file and noted that the veteran 
had a history of coronary artery disease and coronary artery 
bypass graft in 1989.  An EKG in the record suggested that 
there was an old inferior myocardial infarction.  The 
examiner reviewed the medications that the veteran was taking 
over the years such as Tylenol, aspirin, Lodine, Antacids, 
and nitroglycerin.  The examiner concluded that the veteran's 
death was most likely related to cardiac arrhythmia due to 
previous heart damage from a myocardial infarction.

The examiner added that he could find no evidence that any of 
the medications that the veteran was taking prior to his 
death or that the veteran's service-connected conditions of a 
knee condition or his hiatal hernia had any bearing on his 
death.  The examiner indicated that he had concurred with the 
VA physician who reviewed the veteran's claims file in 
February 2000; that is, that there was nothing to suggest 
that the fatal myocardial infarction was due to any adverse 
reaction to any medications.  The doctor concluded 
specifically that it was unlikely that the veteran's cardiac 
arrhythmia and death were related to any medications taken 
previously or to the veteran's service-connected knee 
condition or hiatal hernia.

A private medical record from C. Garcia, M.D., a 
cardiologist, dated in July 2003, shows that it was noted 
that the veteran's claims file had been reviewed in 
conjunction with formulating his opinion.  Dr. Garcia 
indicated that on the day prior to the veteran's death, he 
was having burning on urination and was being treated for a 
urinary tract infection.  The veteran's white blood count was 
elevated and he had positive bacteria.  The veteran told his 
treating physician that he felt like he had an infection.  He 
stated that he had dizziness for two days, had chills, was 
sweaty, and had burning on urination.  Dr. Garcia also 
indicated that the records had shown that during service, the 
veteran had sustained a gunshot wound to his bladder, 
urethra, and genitalia area which caused strictures requiring 
intermittent dilation and medication. Dr. Garcia added that 
the veteran was treated numerous times in service for chronic 
prostatitis, chronic recurrent urinary tract infections, 
pyelonephritis, pyelitis, and cystitis.  Each of these 
chronic conditions was recorded as occurring in the line of 
duty.

Dr. Garcia further indicated that as a result of the 
veteran's chronic prostatitis and chronic recurrent urinary 
and genitourinary tract infections, which he asserted began 
during service, the veteran was prone to and did develop 
recurring infections in his genitourinary tract after 
service.  During his last hospitalization, which resulted in 
his death, he was having a urinary tract infection which 
caused the veteran's white blood count to be elevated with 
positive bacteria.  Given the veteran's age and his history 
of several recurrent infections in his genitourinary tract, 
he was clearly an immunocompromised patient.  The veteran 
also developed septicemia due to his genitourinary infection.  
The treating physician documented the veteran's infection 
with elevated white blood cell count and positive bacteria in 
his blood as well as hypothermia.  The release of these 
bacteria into his bloodstream initiated a systemic response.  
Bacterial infections were said to be the most common source 
of infection, particularly in immunocompromised patients such 
as the veteran.  The medication the veteran had taken for 
this condition could, over a prolonged case, have the 
potential side effect of causing a superinfection, especially 
in high-risk patients.  His long-term use of prescription 
medications probably contributed to his septicemia during his 
final hospitalization.

Dr. Garcia concluded that the veteran's chronic prostatitis 
and chronic recurring genitourinary tract infections had 
existed since service, and were or should have been service 
connected, and that these chronic conditions caused him to 
experience recurrent infections which compromised his immune 
system.  He opined that these chronic conditions contributed 
to the veteran's death because they caused or contributed 
materially to his septicemia, which caused his sudden cardiac 
death and severely compromised his immune system's ability to 
recover from his final cardiac insult.

In its August 2003 Remand, the Board directed that the RO 
obtain an opinion from a VA specialist in genitourinary 
disorders addressing whether is was as likely as not that at 
the time of his death the veteran had chronic prostatitis and 
genitourinary tract infections that originated while he was 
on active duty; and if so, whether it was as likely as not 
that that these disorders compromised his body's immune 
system and caused or contributed to septicemia which in turn 
caused or contributed substantially or materially to the 
cause of death or resulted in such debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of other disease or injury primarily causing death. 

In September 2003, an additional opinion was solicited from 
the same VA examiner who had provided the January 2003 
opinion.  The examiner indicated that at that time, he had 
concluded that it was not likely that the veteran's cardiac 
arrhythmia and death were related to any medications he had 
taken previously or to his service connected conditions, a 
knee condition and hiatal hernia.  At that time, the veteran 
did have recurring episodes of chronic prostatitis and 
urinary tract infections while he was in service, which 
continued after he left the service, and for which the 
veteran periodically took medication.  On the day prior to 
his death, the veteran was admitted to the hospital and he 
was having symptoms of an infection, to include some chills, 
sweats, dizziness, and some burning on urination, which would 
go along with a urinary tract infection.  His initial 
laboratory data from that admission showed a urinalysis with 
too numerous to count white blood cells, 0-2 red blood cells, 
and 1+ bacteria.  It showed chemistries which were 
essentially within normal limits, a white blood cell count of 
5.4 with 46.4 percent lymphocytes, and 40.7 percent 
neutrophils.  The veteran's vital signs on the day of 
admission included blood pressure of 140/90, pulse of 67, 
respirations of 20, and temperature of 96.5 on that 
afternoon.  That night, at 9 pm, his temperature was noted to 
be 98.5.  Medical records had indicated that the veteran was 
noted to be in ventricular tachycardia and a code was called 
at 5:48 am the following day, with the veteran's pronounced 
dead at 6:50 am.

The VA examiner indicated that he reviewed the July 2003 
opinion of Dr. Garcia, and agreed that the veteran had 
urinary tract infections and chronic prostatitis dating back 
to his time in service.  He noted that, contrary to the 
private opinion, there was no evidence of record that the 
veteran had an elevated white blood cell count.  The examiner 
agreed that the veteran did have many white blood cells in 
his urine.  There was positive bacteria in the veteran's 
urine.  There was no indication that the veteran had positive 
blood cultures.  The examiner also disagreed with Dr. 
Garcia's finding that the veteran was hypothermic, and the 
veteran's last temperature reading indicated a temperature of 
98.5.  The examiner indicated that he did believe that at the 
time of the veteran's death, he did have a urinary tract 
infection.  He indicated that the veteran in his opinion died 
of a cardiac arrhythmia secondary to his well-known coronary 
artery disease.  He concluded that it was his medical opinion 
that it was not as likely as not that the veteran's urinary 
tract infection contributed significantly to his death.

A VA medical opinion was again solicited in October 2004.  
The examiner reviewed the veteran's claims file, specifically 
to determine if the veteran had sepsis that contributed to 
his death, and was caused by his chronic urinary tract 
infections.  It was noted that, upon admittance to the 
hospital the day before his death, the veteran did have a 
complete blood count with a white blood cell count which was 
not elevated, and a platelet count which was normal.  He had 
a urinalysis which indicated he had a urinary tract infection 
with too numerous to count white cells. Charts indicate that 
the last time he was seen alive was 9 pm the night before his 
death, at which time, the veteran was noted to be 
asymptomatic according to the nurse's note.  His temperature 
was 98.5, his blood pressure was 124/72, and his monitor 
showed that he had frequent PVCs.  Subsequent to that, the 
veteran was found to be in ventricular tachycardia and a code 
was called early the following morning.

The examiner indicated that in reviewing the articles 
submitted regarding sepsis, it was noted that symptoms of 
sepsis include fever or hyperthermia, rapid heartbeat, 
shaking, and chills.  At the time the veteran was last seen, 
he had none of these symptoms.  The veteran also did not have 
an elevated white blood cell count, and did not have evidence 
of kidney failure.  In fact, his blood urea nitrogen and 
creatine at the time of admission were normal.  He also did 
not have a low platelet count.  There was no evidence in the 
chart that the veteran had sepsis during his hospitalization.  
There was evidence that he had a urinary tract infection 
which had had chronically off and on for some time.  The 
veteran also had known coronary artery disease and bypass 
surgery in the past.  Based on this, the examiner indicated 
that he found no evidence of any sepsis, and his opinion 
remained the same, that it was not at least as likely as not 
that the veteran had sepsis during his hospitalization, and 
that thus it was not at least as likely as not that this 
contributed to his death.

In its August 2007 Order, the Court determined that the 
September 2003 VA examination report did not comply with the 
August 2003 Board remand in that it was not conducted by an 
expert in genitourinary disorders, and that the opinion did 
not state whether the hypothetically service-connected 
genitourinary disorder and recurrent urinary tract infections 
had resulted in such debilitating effects and general 
impairment of health to an extent that would have rendered 
the veteran materially less capable of resisting the effects 
of other disease or injury primarily causing death.  The 
Board errs as a matter of law when it fails to ensure 
compliance and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  On remand the veteran should 
be scheduled for a VA examination by an expert in 
genitourinary disorders so as to obtain an opinion that is in 
compliance with the directives of the August 2003 Board 
Remand.  VA has a duty to provide a medical examination or to 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  In this case, during his lifetime, service 
connection was in effect for right knee disability, which was 
evaluated as 20 percent disabling, and for hiatal hernia, 
which was evaluated as 10 percent disabling.  To date, VA has 
not provided the appellant with notice consistent with the 
Court's holding in Hupp.  This must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to obtain 
on her behalf.  The letter should also 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO/AMC shall forward the veteran's 
claims file to a VA specialist in 
genitourinary disorders for an opinion.  
It is requested that the examiner review 
the veteran's records, to include the 
private medical opinion from Dr. Garcia, 
dated in July 2003, and render an opinion 
as to the following:

a)  Whether it is as likely as not that at 
the time of his death the veteran had 
chronic prostatitis and genitourinary 
tract infections that originated while he 
was on active duty?

b) If yes, whether it is as likely as not 
that that these disorders compromised his 
body's immune system and caused or 
contributed to septicemia which in turn 
caused or contributed substantially or 
materially to the cause of death or 
resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.

A complete rational for any opinion 
expressed should be included in the 
report.  It is requested that the examiner 
discuss the prior medical evidence in 
detail and reconcile any contradictory 
evidence.

3.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested examination 
report.  The RO/MC shall ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2007); see also Stegall, 11 Vet. App. at 
268.

4.  The RO/AMC shall readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations, 
including the former version of 
38 U.S.C.A. § 1151 (West 1991), and in 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished Supplemental Statement 
of the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

